2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                       United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                       Submitted October 18, 2013∗
                                        Decided October 23, 2013


                                                   Before

                                     FRANK H. EASTERBROOK, Circuit Judge

                                     DANIEL A. MANION, Circuit Judge

                                     DIANE S. SYKES, Circuit Judge


    No. 13-1649

    ABDALLA ALSAGLADI,

             Petitioner,                                            Petition for Review of an
                                                                    Order of the Board of
             v.                                                     Immigration Appeals.

    ERIC H. HOLDER, JR., Attorney General of the
    United States,

             Respondent.



                                                    Order

        Seven years ago, we denied Abdalla Alsagladi’s petition for review of an order
    requiring his removal to his native Yemen. Alsagladi v. Gonzales, 450 F.3d 700 (7th Cir.
    2006). An Immigration Judge denied Alsagladi’s request for asylum after finding his
    story not credible; the IJ added that asylum would be denied as a matter of discretion



    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b); Judge
    Sykes replaces Judge Coffey. After examining the briefs and the record, we have concluded that oral
    argument is unnecessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 13-1649                                                                  Page 2

(because Alsagladi entered this nation by fraud) even if he were eligible for relief. The
Board of Immigration Appeals affirmed on the latter ground, and we held that its
decision is supported by substantial evidence and not based on a legal error.

     Alsagladi then moved to reopen, asserting that country conditions in Yemen had
deteriorated. The BIA denied this motion, and Alsagladi did not seek judicial review. In
2012 he filed another motion to reopen, which the Board denied as untimely (the statute
allows only 90 days) and barred by the motion filed in 2007 (the statute allows only one
motion to reopen). The Board recognized that an otherwise-barred motion could be
justified by changed country conditions but observed that Alsagladi had not seriously
attempted to show that Yemen was more risky for him in 2012 than it would have been
in 2007, when he filed the first motion. Moreover, the Board noted, Alsagladi had not
even tried to address the discretionary ruling that he would not receive asylum even if
eligible for it.

    The petition for review that Alsagladi has filed in this court exhibits the same
shortcomings as his motion to the Board. It does not explain what significant new
information was presented in 2012 that was not available (or actually presented) in
2007. And it scarcely mentions the ground on which he lost before the Board, and this
court, in 2005 and 2006: that his fraudulent entry disqualified him from a favorable
exercise of discretion. That ground is as firm today as it was when we issued our
original opinion. Alsagladi’s position is weaker now than in 2006, given that the current
application is years late and exceeds the single motion to reopen that the law allows.

    The petition for review is denied.